FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARITZA MARQUEZ-VILLATORO,                        No. 11-70103
a.k.a. Maritza Villatoro Ruiz,
                                                  Agency No. A097-315-376
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Maritza Marquez-Villatoro, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the new standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The record does not compel the conclusion that Marquez-Villatoro

established extraordinary circumstances to excuse her untimely asylum application.

See 8 C.F.R. § 1208.4(a)(5). We lack jurisdiction to review Marquez-Villatoro’s

contention related to equitable tolling of the one-year filing requirement, because

she failed to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004). Accordingly, her asylum claim fails.

      Substantial evidence supports the agency’s adverse credibility determination

based on multiple inconsistencies within Marquez-Villatoro’s testimony, and

between her testimony, application and written statement, regarding significant

aspects of her claim. See Shrestha, 590 F.3d at 1048 (adverse credibility

determination was reasonable under the REAL ID Act’s ‘totality of the

circumstances’ standard). Marquez-Villatoro’s explanations for the inconsistencies

do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th


                                           2                                   11-70103
Cir.2000). In the absence of credible testimony, Marquez-Villatoro’s withholding

of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Marquez-Villatoro’s CAT claim fails because it is based on the same

statements found not credible, and the record does not otherwise compel the

finding that it is more likely than not she would be tortured if returned to El

Salvador. See id. at 1156-57.

         Finally, we lack jurisdiction to review Marquez-Villatoro’s contentions

related to the government’s burden of proving deportability, her fear of future harm

from gangs and police, and her cancellation of removal claim because she failed to

raise them to the agency. See Barron, 358 F.3d at 678.

         We deny as moot Marquez-Villatoro’s motion to reconsider her request for a

stay of removal. See 9th Cir. R. 27-10.

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                      11-70103